          Case 1:20-cv-00189-JSR Document 48 Filed 05/27/20 Page 1 of 3
                                                                            WILLIAM P. DENI, JR.
                                                                            Director

                                                                            Gibbons P.C.
                                                                            One Gateway Center
                                                                            Newark, New Jersey 07102-5310
                                                                            Direct: (973) 596-4853 Fax: (973) 639-8373
                                                                            wdeni@gibbonslaw.com


                                               May 27, 2020
VIA ECF
Honorable Jed S. Rakoff, U.S.D.J.
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007
       Re: Carnegie, et al. v. Pure Grown Diamonds, Inc., et al., Case No. 20-cv-0189 (JSR)
Dear Judge Rakoff:
        Plaintiffs should be required to produce discovery on all manufacturing processes related
to the patents-in-suit. Plaintiffs alone possess this discovery, which bears on fundamental issues at
the heart of this case: the validity of the patents-in-suit, their infringement, and the requested
relief—a reasonable royalty and a permanent injunction. In the alternative, Plaintiffs should be
required to stipulate that (1) they never practiced the asserted claims and (2) either they never tried
to practice the asserted claims or they tried but failed.
I.     Plaintiffs’ Manufacturing Processes Are Relevant to Their Claim to Relief
        Plaintiffs have decided to forgo lost profits and have instead requested relief in the form of
a reasonable royalty. A reasonable royalty is “the royalty rate to which the parties would have
agreed had they negotiated an agreement prior to infringement.” ResQNet.com, Inc. v. Lansa, Inc.,
828 F. Supp. 2d 688, 692 (S.D.N.Y. 2011). To assess such a hypothetical negotiation, “courts rely
on the comprehensive, if overlapping, list of fifteen factors . . . often termed the ‘Georgia-Pacific
factors.’ ” Id. (citing Georgia-Pacific Corp. v. U.S. Plywood Corp., 318 F. Supp. 1116, 1120
(S.D.N.Y. 1970). Plaintiffs’ manufacturing processes are necessary to evaluate at least four of
those factors: (1) “The nature of the patented invention; the character of the commercial
embodiment of it as owned and produced by the licensor; and the benefits to those who have used
the invention”; (2) “The established profitability of the product made under the patent; its
commercial success; and its current popularity”; (3) “The utility and advantages of the patent
property over the old modes or devices, if any, that had been used for working out similar results”;
and (4) “The portion of the realizable profit that should be credited to the invention as distinguished
from non-patented elements, the manufacturing process, business risks, or significant features or
improvements added by the infringer.” Georgia-Pacific, 318 F. Supp. at 1120 (factors 8-10 and
13); see also Flexiteek Ams., Inc. v. Plasteak, Inc., 2013 WL 12090042, at *7 (S.D. Fla. June 14,
2013) (finding such discovery “relevant to determining a reasonable royalty”).
        Plaintiffs have also requested relief in the form of a permanent injunction. Whether
Plaintiffs’ manufacturing processes practice the patents-in-suit factors into that analysis as well.
“Although a patentee’s failure to practice an invention does not necessarily defeat the patentee’s
claim of irreparable harm, the lack of commercial activity by the patentee is a significant factor in
the calculus.” High Tech Med. Instrumentation, Inc. v. New Image Indus., Inc., 49 F.3d 1551, 1556
(Fed. Cir. 1995) (emphasis added). Plaintiffs’ manufacturing processes are also relevant to
infringement, as they contend the “quality and structure” of Defendants’ products alone show they
must have been made using the patented processes. Clive Hill, the President and founder of
Washington Diamonds (now M7D Corp.), recently echoed that notion: “What Carnegie did is they
established the conditions that you could [grow diamonds] to a reasonable size . . . . That is
            Case 1:20-cv-00189-JSR Document 48 Filed 05/27/20 Page 2 of 3



patented. We [believe] that you cannot grow CVD outside those conditions.”1 Further, Plaintiff
M7D Corporation represents itself as a licensee of the patents-in-suit and implies that it grew the
world’s largest CVD diamond using the patented technology. See Compl. ¶¶ 6-7, ECF No. 1.
Defendants should be allowed to test these propositions by receiving discovery into whether and
how Plaintiffs allegedly practice the asserted patents. Moreover, Plaintiffs contend that
Defendants infringe under the doctrine of equivalents. Whether and how Plaintiffs practice the
asserted claims bears directly on this analysis. See, e.g., Ferring B.V. v. Barr Labs., Inc., 2005 WL
437981, at *17 (S.D.N.Y. Feb. 7, 2005) (“Court could not in logic conclude that Defendant
infringes a patent, even by equivalents, by producing the same product as Plaintiffs who don’t
practice their own invention.”); Flexiteek, 2013 WL 12090042, at *7 (plaintiffs’ manufacturing
process relevant to doctrine of equivalents).
II.      Plaintiffs’ Manufacturing Processes Are Relevant to Defendants’ Invalidity Case
         Plaintiffs’ manufacturing processes are also relevant to Defendants’ invalidity defenses,
which include obviousness and non-enablement. The obviousness analysis considers objective
indicia of non-obviousness, such as the commercial success or unexpected results of the patented
processes. See Apple Inc. v. Samsung Elecs. Co., Ltd., 839 F.3d 1034, 1052 (Fed. Cir. 2016)
(commercial success); In re Huai-Hung Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011) (unexpected
results). For such evidence to have weight, there must exist “a nexus between the evidence and the
merits of the claimed invention.” ClassCo, Inc. v. Apple, Inc., 838 F.3d 1214, 1220 (Fed. Cir.
2016). Evidence regarding Plaintiffs’ manufacturing processes can show whether such a nexus
exists. See ArcelorMittal v. AK Steel Corp., 2019 WL 486886, at *9 (D. Del. Feb. 7, 2019)
(“[S]ummary judgment of invalidity was . . . appropriate because Plaintiffs did not dispute that the
trial record showed their own product . . . lacked the requisite nexus for commercial success . . . .”).
Moreover, Plaintiffs’ failed attempt to practice the patents-in-suit would be “strong evidence” that
they lack enablement. Ormco Corp. v. Align Tech., 498 F.3d 1307, 1319 (Fed. Cir. 2007).
III.     Plaintiffs’ Arguments Against Compelling Discovery Are Unavailing
        Other courts routinely grant discovery of a plaintiff’s products and manufacturing
processes. See, e.g., Flexiteek, 2013 WL 12090042, at *7; Dentsply Int’l Inc. v. US Endodontics,
LLC, 2016 WL 6088476, at *4-5 (E.D. Tenn. May 23, 2016). Plaintiffs’ arguments against a
similar outcome, advanced at the May 22 teleconference with the Court, are unavailing. In fact,
the very case they cited as support contradicts their position. See Dentsply, 2016 WL 6088476, at
*5 (“[T]o the extent to which [defendant] asks for [plaintiff’s] manufacturing process as it pertains
to the patents-in-suit, its motion is GRANTED.”). Here, the scope of the requested discovery is
narrowly tailored to the patents-in-suit and presents no more burden than Plaintiffs’ discovery
requests to Defendants. And there is no alternate source for this information.
        Finally, Plaintiffs’ argument that the requested discovery could implicate their trade secret
information is no justification for failing to produce it. See Flexiteek, 2013 WL 12090042, at *7,
*13 (compelling production of “trade secrets and sensitive commercial information”). Defendants
are required to produce (and have produced) equally sensitive information. The solution to
Plaintiffs’ concern is an amendment to the Protective Order. To the extent necessary, Defendants
are willing to work with Plaintiffs on reasonable amendments. Expert access to Plaintiffs’ trade
secret information is not a legitimate concern because the experts, like counsel, must adhere to the
Protective Order under pain of contempt of Court. See Protective Order at 1, ECF No. 42.

1
    https://www.jckonline.com/editorial-article/lab-grown-diamond-fights-patents
         Case 1:20-cv-00189-JSR Document 48 Filed 05/27/20 Page 3 of 3



                                      Respectfully submitted,

                                      s/ William P. Deni, Jr.
                                      William P. Deni, Jr.
                                      J. Brugh Lower
                                      GIBBONS P.C.
                                      One Pennsylvania Plaza, 37th Floor
                                      New York, NY 10119-3701
                                      Tel: (212) 613-2000
                                      Fax: (212) 290-2018
                                      wdeni@gibbonslaw.com
                                      jlower@gibbonslaw.com

                                      Anand K. Sharma (pro hac vice)
                                      J. Preston Long (pro hac vice)
                                      FINNEGAN, HENDERSON, FARABOW,
                                        GARRETT & DUNNER, LLP
                                      901 New York Avenue, NW
                                      Washington, DC 20001
                                      Tel: (202) 408-4000
                                      Fax: (202) 408-4400
                                      anand.sharma@finnegan.com
                                      j.preston.long@finnegan.com

                                      Attorneys for Defendants
                                      Pure Grown Diamonds, Inc. and
                                      IIA Technologies Pte. Ltd.


cc: All counsel of record (via ECF)
